IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs November 7, 2006

             STATE OF TENNESSEE v. TERRANCE PATTERSON

                     Appeal from the Criminal Court for Shelby County
                         No. 05-02787 Arthur T. Bennett, Judge



                 No. W2005-01638-CCA-R3-CD - Filed September 17, 2007


The Shelby County Grand Jury indicted Appellant for aggravated arson and vandalism over
$10,000.00, but below $60,000.00. At the conclusion of a jury trial, Appellant was convicted as
charged. The trial court sentenced Appellant to twenty-five years as a Range I Standard Offender
for the aggravated arson conviction and eight years as a Range II Multiple Offender for the
vandalism conviction. The trial court also ordered these sentences to be served consecutively.
Appellant now appeals these judgments arguing that: (1) there was insufficient evidence to support
his convictions; (2) evidence of impeachment by prior conviction was improperly admitted; (3) the
trial court improperly allowed the amendment of the indictment; and that (4) the trial court erred in
enhancing the sentence and in imposing consecutive sentences. We have thoroughly reviewed the
record and affirm the judgments of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

JERRY L. SMITH , J., delivered the opinion of the court, in which JAMES CURWOOD WITT , JR., and
ROBERT W. WEDEMEYER , JJ., joined.

Phyllis Aluko, Assistant Public Defender, for the appellant, Terrance Patterson

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Stacy McEndree, Assistant District Attorney
General, for the appellee, State of Tennessee.



                                            OPINION

        In November of 2003, Appellant was living with his girlfriend, Regina Gardner, in the
Stoneridge Apartments in Memphis. Appellant and Gardner had a rocky relationship due to his lying
and stealing her rent money. In early November, Appellant borrowed money from a neighbor, Justin
Nichols. When Appellant had not repaid the money, Nichols’ girlfriend, Sarah Taylor, called
Gardner about the money. On November 13, 2003, Gardner came over to Nichols’ apartment and
told Nichols and Taylor she was afraid of Appellant. While she was at their apartment, Appellant
came over and spoke with Nichols outside. Appellant told Nichols he was angry that Taylor called
Gardner about the money. Appellant left at the conclusion of the conversation.

        Gardner called her friend Farrah Jones to come and get her. The two women went to the
police station so that Gardner could get a police escort to kick Appellant out of her apartment.
Gardner and the police went to her apartment where she packed Appellant’s belongings and set them
outside the apartment door.

         Nichols and Taylor left their apartment later that day. As they were driving away, they saw
Appellant with bags of clothes around and inside his car. Appellant stopped them as they were
driving away. Appellant told them they should not have called Gardner about the money he owed
Nichols. The three began to argue. During the argument, Appellant told them, “I’ll take care of you.
I’m going to light this whole complex up.” Nichols and Taylor drove away and went down the street
to call the police because Appellant threatened Taylor during the argument. As they were talking
to the police, Nichols and Taylor saw two fire trucks drive past. They gave their apartment number
to an officer who went to check on their apartment. When the officer returned, he told them that
their apartment was on fire and the fire department was already there.

        After leaving Appellant’s belongings outside, Gardner went to Jones’s house. While at
Jones’s house, Gardner received several threatening telephone calls from Appellant. Because of the
threatening telephone calls, Gardner and Jones went to Indianola, Mississippi, where Gardner’s
mother lived. On the way to Indianola, they were often out of range for cellphone service, and
Gardner turned off her phone. When they arrived in Indianola, Gardner was able to retrieve a
message from Appellant. The message stated, “when you get back, your apartment is not going to
be here. It is burning now, bitch.” Gardner called Nichols and Taylor to check on her apartment.
They told her that her apartment was indeed on fire.

        Private Craig Eddins of the Memphis Fire Department responded to a 911 call at the
Stoneridge Apartments. He pulled the hose to the apartment where the fire was located. He kicked
the door in because it was locked. He proceeded to the bedroom area where the fire was. After
putting out the fire, Private Eddins saw that the bed, window, and wall were all burned. He also
thought the apartment had been ransacked.

         Investigator Kenneth Maurice Dabney with the Memphis Fire Department investigated the
fire in Gardner’s apartment. He located the origin of the fire as a bedroom in the apartment. The
bed in that room had significant charring and burns. That particular bedroom was also in disarray.
The closet was completely empty and clothes were on the floor as well as the bed. Drawers from
a piece of furniture in the room were piled on the bed with the clothes. These items had been mostly
consumed by fire. Three-fourths of the mattress had also been consumed by fire. He concluded that
the fire had been intentionally set. He came to this conclusion because the fire had not burned very



                                                -2-
long and that a lighter or match was used because the fire began on the bed itself on which the items
had been piled.

         The manager of the Stoneridge Apartments, Jennifer Hatley, viewed the damage caused by
the fire on November 13, 2003. The estimate from the insurance company for repairs was $99,700.
This amount was under the complex’s deductible of $100,000. Therefore, none of the damage to
the apartment building were covered by insurance.

        Gardner and Jones returned to Memphis the next morning. They went to see Gardner’s
apartment with a police officer. There was nothing that could be salvaged in her apartment. The
value of the items in her apartment totaled $23,734. After returning to Memphis, Gardner also met
with James Edward Greene with the Memphis Fire Department. He took her statement and listened
to the voice mail message Appellant left on her telephone telling her that he set her apartment on fire.
The investigators decided Appellant was the main suspect, and he was arrested on March 2, 2004.

         Appellant denied that he set Gardner’s apartment on fire. He denied that he told Gardner or
anyone else that he was going to burn down the apartment complex. However, one of Appellant’s
girlfriends stated that Appellant called her from jail after he was arrested for these charges and asked
her to lie and say she was with him the day of the fire. She refused.

       The Shelby County Grand Jury indicted Appellant for one count of aggravated arson and one
count of vandalism over $10,000. On May 20, 2005, a jury found Appellant guilty of both
aggravated arson and vandalism between $10,000 and $60,000. At the conclusion of a sentencing
hearing held on June 30, 2005, the trial court sentenced Appellant as a Range I Violent Offender to
twenty-five years for the aggravated arson conviction to be served consecutively to eight years for
the vandalism conviction.

       Appellant timely appealed the judgments of the trial court.

                                             ANALYSIS

        Appellant argues four issues on appeal: (1) whether there was sufficient evidence to support
his convictions; (2) whether evidence of impeachment by prior conviction was properly admitted;
(3) whether the trial court improperly allowed the amendment of the indictment; and (4) whether the
trial court erred in enhancing the sentence and in imposing consecutive sentences.

                                    Sufficiency of the Evidence

        The Appellant argues that the evidence was insufficient to support his conviction. When an
appellant challenges the sufficiency of the evidence, this Court is obliged to review that claim
according to certain well-settled principles. A verdict of guilty, rendered by a jury and “approved
by the trial judge, accredits the testimony of the” State’s witnesses and resolves all conflicts in the
testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994); State v. Harris,


                                                  -3-
839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked with a
presumption of innocence, the jury verdict of guilty removes this presumption “and replaces it with
one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the burden of
proof rests with the appellant to demonstrate the insufficiency of the convicting evidence. Id. The
relevant question the reviewing court must answer is whether any rational trier of fact could have
found the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R.
App. P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences that may
be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-
weighing or reconsidering the evidence when evaluating the convicting proof. State v. Morgan, 929
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.
App. 1990). Moreover, we may not substitute our own “inferences for those drawn by the trier of
fact from circumstantial evidence.” Matthews, 805 S.W.2d at 779. Further, questions concerning
the credibility of the witnesses and the weight and value to be given to evidence, as well as all factual
issues raised by such evidence, are resolved by the trier of fact and not the appellate courts. State
v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

        Appellant specifically argues that the evidence was insufficient because there was no direct
evidence, and the State had to rely upon circumstantial evidence. Of course, a criminal offense may
be established exclusively by circumstantial evidence. State v. Tharpe, 726 S.W.2d 896, 899-900
(Tenn. 1987); State v. Jones, 901 S.W.2d 393, 396 (Tenn. Crim. App. 1995). However, the trier of
fact must be able to “determine from the proof that all other reasonable theories except that of guilt
are excluded.” Jones, 901 S.W.2d at 396; see also, e.g., Tharpe, 726 S.W.2d at 900. Our supreme
court stated that to establish a defendant’s guilt through circumstantial evidence “[a] web of guilt
must be woven around the [accused] from which he cannot escape and from which facts and
circumstances the jury could draw no other reasonable inference save the guilt of the [accused]
beyond a reasonable doubt.” State v. Crawford, 470 S.W.2d 610, 612 (Tenn. 1971). A jury makes
the determination of what weight should be given to circumstantial evidence and “[t]he inferences
to be drawn from such evidence, and the extent to which the circumstances are consistent with guilt
and inconsistent with innocence are questions primarily for the jury.” Marable v. State, 313 S.W.2d
451, 457 (Tenn. 1958); see also State v. Gregory, 862 S.W.2d 574, 577 (Tenn. Crim. App. 1993).

        The jury convicted Appellant of one count of aggravated arson and one count of vandalism
between $10,000 and $60,000. T.C.A. § 39-14-301 defines arson as someone “knowingly
damag[ing] any structure by means of a fire or explosion: (1) [w]ithout the consent of all persons
who have a possessory, proprietary or security interest therein . . . .” T.C.A. § 39-14-301(a)(1).
T.C.A. § 39-14-302 defines aggravated arson as arson, as defined above, “[w]hen one (1) or more
persons are present therein . . . .” T.C.A. § 39-14-302(a)(1). Tennessee Code Annotated section 39-
14-408(a) defines vandalism as, “[a]ny person who knowingly causes damage to or the destruction
of any real or personal property of another . . . knowing that the person does not have the owner’s
effective consent . . . .” Under T.C.A. § 39-14-408, damage is “destroying, polluting or
contaminating property.”



                                                  -4-
        Appellant’s argument is that the State’s proof was not sufficient to prove that he was the
actual perpetrator of the arson and vandalism because there was no direct evidence, but only
circumstantial evidence. Appellant relies on State v. Ronald David Lee, No. 03C01-9410-CR-0039,
1995 WL 395840, (Tenn. Crim. App., at Nashville, July 6, 1995), to support his argument. The
appellant in State v. Ronald David Lee was convicted of aggravated arson in addition to resisting
arrest and criminal trespass. Prior to the incident from which the conviction stemmed, the appellant
threatened the owner of the Matchbox Lounge. The owner banned the appellant from the business.
The appellant and another individual fought outside the Matchbox Lounge on March 15, 1992. The
owner went out to the parking lot. The appellant began threatening the owner and ran away. The
appellant later returned carrying a double-bladed axe and told the owner, “I’m gonna break every
window in the place. You know, everybody in there, blow ‘um up or burn ‘um up.” Ronald David
Lee, 1995 WL 395840 at *1. Shortly after the appellant left the Matchbox Lounge, it was discovered
that the roof of an apartment building next to the Matchbox Lounge was on fire. The fire was
extinguished with a garden hose. On appeal, the appellant argued that the evidence was insufficient
to support his conviction. This Court agreed with the appellant. This Court stated that the
circumstantial evidence was not sufficient to prove that the identity of the perpetrator was that of the
appellant. Id. at *4. This Court stated that the threats made by the appellant were specifically to
Matchbox Lounge and its owner. Id. The threats were not made to the apartment building next to
the Matchbox Lounge. Id. This is where the case at hand is different from Ronald David Lee. In
the current case, Appellant specifically made threats toward Gardner and her apartment, which was
the location of the fire.

        There are cases more similar to the case at hand in which this Court has concluded that
circumstantial evidence is sufficient to prove that the appellant was the perpetrator of arson. In both
State v. Alfred Eugene Bradley, No. E2002-02840-CCA-R3-CD, 2004 WL 223399 (Tenn. Crim.
App., at Knoxville, Feb. 4, 2004), perm. app. denied, (Tenn. Sept. 7, 2004) and State v. Timothy V.
Bowling, No. 03C01-9805-CR-00167, 1999 WL 782470 (Tenn. Crim. App., at Knoxville, Sept. 28,
1999), as in the case at hand, the appellants were the jilted boyfriends of the victims. In both cases,
the appellants made direct threats against the victims and their houses.

        In Alfred Eugene Bradley, the appellant and his girlfriend broke up. She called the police
to escort the appellant and his belongings from her residence. Following his removal, the appellant
threatened his former girlfriend. The night of the fire, the appellant called his former girlfriend over
twenty times and threatened her repeatedly. The fire was caused by an individual breaking two
windows in the residence and pouring a gasoline-range product in the rooms and setting the
substance on fire. The appellant was found shortly after the fire a few streets away with a severely
cut arm and gasoline-range product on his clothes. Alfred Eugene Bradley, 2204 WL 223399 at *8.
This Court concluded that this circumstantial evidence was sufficient to support the appellant’s
conviction. Id.

        In Timothy V. Bowling, the appellant and his on and off girlfriend for twelve years were
living in separate residences. The appellant’s former girlfriend and one of their children testified
against the appellant in court. Following their testimony, the appellant began to make threatening


                                                  -5-
telephone calls to his former girlfriend and their children. The appellant got into an altercation at
a nightclub with his former girlfriend’s brothers, and again threatened her life. Other witnesses at
the nightclub heard the appellant say he “would burn Davis street down.” Timothy V. Bowling,
1999 WL 782470 at *2. Davis Street is where his former girlfriend lived. The appellant’s former
girlfriend began staying with friends. One morning she received a call from the fire department that
her house had been set on fire and that the bedroom was in disarray and her clothes had been cut up.
There was also a threatening message written on the wall. In addition, there was a witness at trial
who saw the appellant near the residence on the night of the fire. Id. at *7. This Court concluded
that this circumstantial evidence was sufficient to support the appellant’s conviction. Id.

        The circumstantial evidence in this case, when taken in a light most favorable to the State,
is sufficient to support the conclusion that Appellant was the perpetrator and exclude all other
reasonable theories. The evidence showed that Appellant was angry with Gardner for telling him
to leave her apartment. The day of the fire, she called for a police escort to remove Appellant’s
belongings from her apartment. Shortly before the fire was set, Nichols and Taylor saw Appellant
retrieving his belongings. In addition, he told them that he was “going to light this whole complex
up.” Shortly thereafter, Nichols and Taylor saw fire trucks going toward the apartment complex.
In the meantime, Gardner left Memphis to go to her mother’s house. Throughout the day she
repeatedly received threatening telephone calls from Appellant. His final message was to tell her
that her apartment was going to be gone when she returned and that it was burning at that exact
moment. Gardner was able to save the telephone message and replay it for the fire department
investigators. The fire department investigators concluded that the fire was set intentionally.
Gardner’s clothes and other belongings had been set on the bed, which was the origin of the fire.
The investigators concluded that the fire did not smolder, but instead burned very hot for a short
period of time before being extinguished. According to one of Appellant’s girlfriends, he tried to
use her to establish a false alibi. This Court concludes that this is more than sufficient evidence from
which the jury could conclude that Appellant was the perpetrator of the aggravated arson in this case.

       Therefore, this issue is without merit.

                                          Prior Conviction

       Appellant argues that the trial court erred in allowing the State to impeach him with
convictions of introduction of contraband (drugs) into a penal institution and criminal attempt to
commit second degree murder. Appellant argues that this impeachment was improper because the
probative value of the convictions is outweighed by their unfair prejudicial effect. The State argues
that Appellant’s counsel brought out the convictions on direct examination and, therefore, the issue
is without merit. In the alternative, the State argues that prejudicial effect does not outweigh the
probative value.

       Rule 609 of the Tennessee Rules of Evidence states that the credibility of a witness may be
attacked by evidence of prior convictions if certain prerequisites are met. First, the conviction must
be punishable by death or imprisonment over one year or must involve a crime of dishonesty or false


                                                  -6-
statement. Tenn. R. Evid. 609(a)(2). Secondly, if the witness to be impeached is a criminal
defendant, the State must give notice prior to trial of its intent to use the conviction for impeachment.
Tenn. R. Evid. 609(a)(3). Finally, upon request, the court must determine that the probative value
of the prior conviction on the issue of credibility outweighs its prejudicial effect on substantive
issues. Tenn. R. Evid. 609(a)(3). Rule 609(b) also requires that the convictions have been within
the ten years previous to a defendant’s current charge.

        Thus, Rule 609(a)(3) of the Tennessee Rules Evidence grants special treatment to criminal
defendants when it comes to impeachment with prior convictions. The reason for this is obvious.
There is a concern that if a jury knows of a defendant’s previous criminal record, the panel might
conclude that the defendant has a propensity to commit crimes and convict on this basis rather than
on the evidence of the charges before them. This concern is greatly heightened when all or some of
the prior convictions are for crimes identical to those for which the defendant is on trial. State v.
Walker, 29 S.W.3d 885, 891 (Tenn. Crim. App. 1999). Therefore, Rule 609(a)(3) serves as a
screening mechanism whereby prior convictions are admitted for impeachment when the potential
for undue prejudice is outweighed by the probity of the conviction on the question of the defendant's
credibility. Conversely, even prior convictions with a great deal of probity on the question of the
defendant’s credibility are often ruled inadmissible as impeachment material because the danger of
undue prejudice is too great.

        A trial court should consider the similarity between the crime in question and the underlying
impeaching conviction, as well as the relevance of the impeaching conviction with respect to
credibility. State v. Farmer, 841 S.W.2d 837, 839 (Tenn. Crim. App. 1992). If “the prior conviction
and instant offense are similar in nature the possible prejudicial effect increases greatly and should
be more carefully scrutinized.” Long v. State, 607 S.W.2d 482, 486 (Tenn. Crim. App. 1980). A
trial court’s ruling under Rule 609 will not be reversed absent an abuse of discretion. See Johnson
v. State, 596 S.W.2d 97, 104 (Tenn. Crim. App. 1979).

         In this case, prior to trial, the trial court held a hearing on Appellant’s motion in limine to
exclude his prior convictions for introduction of contraband into a penal institution (drugs) and
criminal attempt of first degree murder. At the conclusion of the hearing, the trial court concluded
that Appellant could be questioned about the convictions because the convictions were “both felonies
within the ten-year period that is allowed.” The trial court failed to rule specifically as to whether
the conviction’s probative value outweighted its unfair prejudicial effect When Appellant took the
stand during the trial, his trial counsel brought out the convictions immediately. Appellant stated
what the convictions were and that he had pled guilty to the charges. The State did not ask about the
convictions on cross-examination. At the hearing on the motion for new trial, the trial court did state
that it had determined that the probative value of the prior convictions outweighed their prejudicial
effect.

       The trial court was correct in its determination that the previous convictions were punishable
by more than one year of confinement and that they occurred within the ten years before the current
charges. The only question is whether the probative value of the introduction of these convictions


                                                  -7-
outweighs the prejudicial effect. In State v. Waller, 118 S.W.3d 368 (Tenn. 2003), our supreme
court stated:


                Two criteria are especially relevant in determining whether the probative
        value of a conviction on the issue of credibility outweighs its unfair prejudicial effect
        upon the substantive issues: (1) the impeaching conviction’s relevance as to
        credibility; and (2) the impeaching conviction’s similarity to the charged offense.
        Mixon, 983 S.W.2d at 674. A trial court should first analyze whether the impeaching
        conviction is relevant to the issue of credibility. Id. . . . To determine how probative
        a felony conviction is to the issue of credibility, the trial court must assess whether
        the felony offense involves dishonesty or false statement.


118 S.W3d at 371.

         A panel of this Court has previously determined that a conviction for introducing contraband
into a penal facility is not a crime of “dishonesty or false statement.” State v. Larry Ballentine, No.
M2004-02175-CCA-R3-CD, 2006 WL 264977, at *5 (Tenn. Crim. App., at Nashville, Jan. 31,
2006), perm. app. denied (Tenn. May 30, 2006). We agree. Introduction of contraband into a penal
facility requires that an individual “knowingly and with unlawful intent take, send or cause to be
taken into [the facility] . . . any weapons ammunition, explosives, intoxicants, legend drugs, or any
controlled substances,” or possess any of the above materials in such a facility. T.C.A. § 39-16-
201(b)(1), (2). This is not a crime of dishonesty or false statement. Therefore, its probative value
is very limited in terms of the balancing test. However, the prejudice through the use of this
conviction is also very limited, as this conviction is not remotely similar to that for which Appellant
was on trial. Although the question is a close one, we find that the trial court did not abuse its
discretion in denying Appellant’s motion in limine.

        The trial court also approved the State’s use of a prior conviction for attempted first degree
murder. A conviction for attempted first degree murder implicates a crime of violence. “[F]elonies
of a violent nature reflect on the moral character of a witness [, and] . . . this evidence is not usually
without probative value.” State v. Blanton, 926 S.W.2d 953, 960 (Tenn. Crim. App. 1996).
Furthermore, the crime of attempted first degree murder bears no similarity to the crime for which
Appellant was charged. Accordingly, we see no abuse of discretion in permitting impeachment use
of the attempted first degree murder conviction, and we affirm the trial court’s ruling.

                                   Amendment of the Indictment

        Appellant also argues that the trial court erred in allowing the State to amend the indictment
on the day of trial. Immediately before the trial began, the State moved to amend the indictment as
to count 1, aggravated arson. The original indictment listed the victim as Ms. Gardner as opposed
to the Stoneridge Apartments and listed Gardner’s apartment number, but the State wanted just the


                                                   -8-
address of the structure, with no apartment numbers included. Appellant did not object to the
replacement of Gardner’s name with Stoneridge Apartments, but did object to the removal of the
apartment number with no reference to particular apartments. The trial court overruled Appellant’s
objection and allowed the indictment to be amended as the State requested primarily because the
damage was to one apartment building. Appellant now argues that the trial court erred in allowing
the indictment to be amended so that there is no specific victim listed. The State argues that because
the indictment did not charge an additional or different offense, the defendant was not surprised or
prejudiced by the amendment.

        Rule 7(b) of the Tennessee Rule of Criminal Procedure states that “[a]n indictment,
presentment or information may be amended in all cases with the consent of the defendant. If no
additional or different offense is thereby charged and no substantial rights of the defendant are
thereby prejudiced, the court may permit an amendment without the defendant’s consent before
jeopardy attaches.” See Tenn. R. Crim. P. 7(b). After jeopardy attaches the clear language of Rule
7(b) prohibits any amendments to the indictment. In a jury trial jeopardy attaches when the jury is
sworn. Ahern v. Ahern, 15 S.W.3d 73, 80 (Tenn. 2000).

        In the instant case, the hearing during which the State moved to amend the indictment
occurred before the voir dire of the jury. Therefore, jeopardy had not attached. In addition, there
was no additional or different offense charged, nor was a substantial right of the accused prejudiced.
The amendment merely corrected the identity of the victim of the charged crime. We conclude that
the replacement of Gardner’s apartment number with that of a list of the apartments affected is not
necessary because the address of the apartment building was included in the indictment. Appellant
was given adequate notice of the crime with which he was being charged and there is nothing to
suggest he was prejudiced by the amendment. This issue is without merit.


                                  Sentencing Review on Appeal

       Appellant’s final issue is that he believes the trial court erred in enhancing his sentence by
applying six enhancement factors and erred in imposing consecutive sentences. The State argues
that the trial court properly enhanced Appellant’s sentence and properly sentenced him to
consecutive sentences.

        We begin our analysis with a brief discussion of recent changes in Tennessee’s sentencing
statutes. In response to the United States Supreme Court’s decision in Blakely v. Washington, 542
U.S. 296 (2004), the Tennessee General Assembly amended the T.C.A. § 40-35-210 so that all
felonies now have a presumptive sentence beginning at the minimum sentence within the sentencing
range. Compare T.C.A. § 40-35-210(c) (2003) with T.C.A. § 40-35-210(c) (2006); see also 2005
Tenn. Pub. Act ch. 353, § 18. This amendment became effective on June 7, 2005. The General
Assembly also provided that this amendment would apply to defendants who committed a criminal
offense on or after June 7, 2005. 2005 Tenn. Pub. Acts ch. 353, § 18. In addition, the legislation
provides that a criminal defendant who committed a criminal offense on or after July 1, 1982, but


                                                 -9-
is not sentenced until after June 7, 2005, may elect to be sentenced under these provisions by
executing a waiver of their ex post facto protections. Id. In the case sub judice, Appellant signed
such a waiver and, therefore, the new act applies to our review of his sentencing.

        At the outset it should also be noted that the 2005 amendments to our sentencing laws
curtailed to some degree the grounds that may form the basis on an appeal of a sentencing decision.
Compare T.C.A. § 40-35-401 (2003) with T.C.A. § 40-35-401 (2006). The amended T.C.A. § 40-
35-401(b) (2006) differs on one key point:


       (b) An appeal from a sentence may be on one (1) or more of the following grounds:
       (1) The sentence was not imposed in accordance with this chapter;
       (2) The sentence is excessive under the sentencing considerations set out in §§ 40-35-
       103 and 40-35-210; or
       (3) The sentence is inconsistent with the purposes of sentencing set out in §§ 40-35-
       102 and 40-35-103.


Prior to 2005, T.C.A. § 40-35-401(b) (2003) stated, “An appeal from a sentence may be on one (1)
or more of the following grounds: (1) The sentence was not imposed in accordance with this chapter;
or (2) The enhancement and mitigating factors were not weighed properly, and the sentence is
excessive under the sentencing considerations set out in § 40-35-103.” T.C.A. § 40-35-401(b)
(2003) (emphasis added).

         We now analyze the amended statute to determine on what grounds a criminal defendant may
seek relief from the sentence imposed by the trial court. Generally, when construing a statute, every
word within the statute is presumed to “have meaning and purpose and should be given full effect.”
State v. Odom, 928 S.W.2d 18, 29-30 (Tenn. 1996) (quoting Marsh v. Henderson, 221 Tenn. 42, 424
S.W.2d 193, 196 (Tenn. 1968)). This Court’s primary duty in construing a statute is “to ascertain
and give effect to the legislative intent without unduly restricting or expanding a statute’s coverage
beyond its intended scope.” Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995); see also State v.
Davis, 940 S.W.2d 558, 561 (Tenn. 1997). Legislative intent should be gleaned from the “natural
and ordinary meaning of the language used, without a forced or subtle construction that would limit
or extend the meaning of the language.” Carter v. State, 952 S.W.2d 417, 419 (Tenn. 1997).
Furthermore, this Court should construe a statute so that its component parts are consistent and
reasonable, and inconsistent parts should be harmonized, where possible. Odom, 928 S.W.2d at 30.
When the General Assembly has amended a statute, “[i]t is a proper method to determine what the
intention of the Legislature was for us to look at prior acts . . . .” State v. Davidson County, 277
S.W.2d 396, 401 (Tenn. 1955). In addition, “[w]hen the legislature makes a change in the language
of a statute, we must assume that it was deliberate.” State v. Turner, 193 S.W.2d 522, 527 (Tenn.
2006).




                                                -10-
       The fact that the General Assembly deleted the language regarding the weighing of
enhancement and mitigating factors demonstrates that the General Assembly intended that a
defendant may no longer allege as grounds for relief on appeal that the sentencing court erroneously
weighed sentencing enhancement factors.

       “When reviewing sentencing issues . . . , the appellate court shall conduct a de novo review
on the record of the issues. The review shall be conducted with a presumption that the
determinations made by the court from which the appeal is taken are correct.” T.C.A. §
40-35-401(d). This presumption will be virtually irrebuttable if there is a factual basis for the
consideration of the enhancement factor, the enhancement factor considered is not an element of the
offense, and, in addition, the consideration of the factor is not inconsistent with the purposes of
sentencing considerations set out in T.C.A. §§ 40-35-103 and -210.

         In making its sentencing determination, the trial court, at the conclusion of the sentencing
hearing, first determines the range of sentence and then determines the specific sentence and the
appropriate combination of sentencing alternatives by considering: (1) the evidence, if any, received
at the trial and the sentencing hearing; (2) the presentence report; (3) the principles of sentencing and
arguments as to sentencing alternatives; (4) the nature and characteristics of the criminal conduct
involved; (5) evidence and information offered by the parties on the enhancement and mitigating
factors; (6) any statistical information provided by the administrative office of the courts regarding
sentences for similar offenses, (7) any statements the defendant wishes to make in the defendant’s
behalf about sentencing; and (8) the potential for rehabilitation or treatment. T.C.A. §§ 40-35-
210(a), (b), -103(5); State v. Williams, 920 S.W.2d 247, 258 (Tenn. Crim. App. 1995).
When imposing the sentence within the appropriate sentencing range for the defendant:


        [T]he court shall consider, but is not bound by, the following advisory sentencing
        guidelines:
        (1) The minimum sentence within the range of punishment is the sentence that should
        be imposed, because the general assembly set the minimum length of sentence for
        each felony class to reflect the relative seriousness of each criminal offense in the
        felony classifications; and
        (2) The sentence length within the range should be adjusted, as appropriate, by the
        presence or absence of mitigating and enhancement factors set out in §§ 40-35-113
        and 40-35-114.


T.C.A. § 40-35-210(c)(2006) (emphasis added). With this background in mind we turn to the
propriety of the defendant’s sentence in this case.




                                                  -11-
                                Sentencing in the Case Sub Judice

         At the sentencing hearing, the trial court found that there was ample factual support for the
consideration of six enhancement factors. The trial court considered the following factors: (1) the
defendant has a previous history of criminal convictions or criminal behavior in addition to that
necessary to establish the appropriate range; (3) the offense involved more than one victim; (6) the
personal injuries inflicted upon, or the amount of damage to the property sustained by, or taken from
the victim was particularly great; (10) the defendant had no hesitation about committing a crime
when the risk to human life was high; (11) the felony resulted in death or serious bodily injury, or
involved the threat of death or serious bodily injury and the defendant has previously been convicted
fo a felony that resulted in death or serious bodily injury; and (16) the defendant was adjudicated to
have committed a delinquent act, or acts, as a juvenile, that would constitute a felony if committed
by an adult. See T.C.A. § 40-35-114(1), (3), (6), (10), (11) & (16) (2006). Following these findings,
the trial court ordered a twenty-five year sentence as a Range I offender for the aggravated arson
conviction and eight years as a Range II offender for the vandalism conviction. The trial court also
ordered that the sentences be served consecutively.


        In conducting our review of the trial court’s sentencing determinations, we must consider the
appellant’s potential for rehabilitation, the trial and sentencing hearing evidence, the pre-sentence
report, the sentencing principles, sentencing alternative arguments, the nature and character of the
offense, the enhancing and mitigating factors, any statistical information presented by the
administrative office of the courts regarding sentencing practices for similar offenses in the state, and
the defendant’s statements. T.C.A. §§ 40-35-103(5), -210(b)(2006).

         After reviewing the record in this case, we find ample evidence to support the trial court’s
consideration of enhancement factors (1), (6), (11) and (16), therefore the trial court could properly
consider them with regard to the aggravated arson conviction. The same may be said of factors (1),
(11), and (16) with respect to the vandalism conviction. Factor (1), Appellant has a previous history
of criminal convictions, is illustrated by a list of previous convictions in his presentence report. This
factor was properly considered as to both counts. The consideration as to both counts of factor (6),
the amount of damage to property sustained by the victim was particularly great, is supported by the
record. The trial court pointed out that the apartment building sustained $99,700 worth of damage,
none of which was covered by insurance. The consideration of factor (11), the felony resulted in the
threat of serious bodily injury and Appellant has previously been convicted of a felony that resulted
in serious bodily injury, is supported by the fact that Appellant had been convicted of attempted
second degree murder for an incident involving the shooting of an individual in the head. We agree
with the trial court that the fire threatened serious bodily injury to other residents of the apartment
and it is a fact that Appellant has a previous conviction involving serious injury. Therefore, factor
(11) was properly considered when sentencing on count 1. The trial court’s final enhancement factor
is factor (16), Appellant committed an act as a juvenile that would be considered a felony if
committed as an adult. This factor is also supported by the presentence report. Since all of the



                                                  -12-
factors outlined hereinabove are supported by evidence in the record, any allegation they were
improperly weighed by the trial court is not appealable.

         The trial court’s consideration of factor (3), that the offense involved more than one victim,
would constitute double enhancement. In State v. Robert Gene Malone, No. 03-C-01-9110-
CR00307, 1992 WL 62014 (Tenn. Crim. App., at Knoxville, March 31, 1992), this Court determined
that this enhancement factor is an element of the crime because aggravated arson under T.C.A. § 39-
14-302, requires that “one or more persons are present.” Robert Gene Malone, 1992 WL 62014 at
*5. Therefore, the trial court should not have considered this enhancement factor.

        The trial court’s consideration of enhancement factor (10), Appellant had no hesitation about
committing a crime when the risk to human life was high, is also not supported by the record. This
Court determined in Robert Gene Malone that this enhancement factor should not apply in this
situation. Id. In that case, we stated that the statute requires that “one or more persons are present”
to increase arson to aggravated arson. Id. Therefore, the Legislature has already factored in the risk
to human life by increasing the penalty range when one or more individual’s are present. Id. For
this reason, the trial court should not have considered this enhancement factor with regard to count
1.

         The trial court’s consideration of factor (6), the amount of damage to property sustained by
the victim was particularly great, is double enhancement with regard to the vandalism charge.
Vandalism is punishable as theft. T.C.A. § 39-14-408(c)(1). This Court has held that T.C.A. § 40-
35-114(6) cannot be considered as an enhancement factor for theft of property because its
consideration constitutes double enhancement. State v. Grissom, 956 S.W.2d 514, 518 (Tenn. Crim.
App. 1997). Therefore, it follows that the same enhancement factor cannot be applied to vandalism
which is punished as theft. For this reason, the trial court erred in considering enhancement factor
(6) in relation to the vandalism conviction.

       Aggravated arson is a Class A felony. The sentencing range for a Class A felony as a Range
I Standard Offender is fifteen to twenty-five years. The trial court’s consideration of four
enhancement factors and no mitigating factors more than supports the sentence of twenty-five years
for aggravated arson. Vandalism over $10,000 but under $60,000 is a Class C felony. The
sentencing range for a Class C felony as a Range II Multiple Offender is six to ten years. The
consideration of factors (1) and (6) supports Appellant’s sentence to the middle of the applicable
range for vandalism over $10,000 but below $60,000.

       Therefore, the sentence length imposed by the trial court is appropriate.

                                       Consecutive Sentences

        Appellant also argues that the trial court erred in imposing consecutive sentences. The trial
court found that Appellant was “a dangerous offender who’s behavior indicates little, or no regard
for human life and no hesitation about committing a crime in which the risk to human life is high.”


                                                 -13-
The trial court based this decision on the fact that Appellant set an apartment on fire which has
shared walls with other apartments and had the potential to injure other individuals and the fact that
Appellant told people he was going to set the apartment on fire.

         A trial court may impose consecutive sentencing upon a determination that one or more of
the criteria set forth in T.C.A. § 40-35-115(b) exists. This section permits the trial court to impose
consecutive sentences if the court finds, among other criteria, that “the defendant is a dangerous
offender whose behavior indicates little or no regard for human life, and no hesitation about
committing a crime in which the risk to human life is high.” T.C.A. § 40-35-115(b)(4). However,
before ordering the defendant to serve consecutive sentences on the basis that he is a dangerous
offender, the trial court must find that the resulting sentence is reasonably related to the severity of
the crimes, necessary to protect the public against further criminal conduct, and in accord with the
general sentencing principles. See State v. Imfeld, 70 S.W.3d 698, 708-09 (Tenn. 2002); State v.
Wilkerson, 905 S.W.2d 933, 938-39 (Tenn. 1995).

       The trial court made adequate findings to support the imposition of consecutive sentencing.
Appellant is clearly a dangerous offender with no regard for human life. The imposition of
consecutive sentences in this case reasonably relates to the dangerous nature of setting an apartment
building on fire and endangering several people.

       Therefore, this issue is without merit.

                                          CONCLUSION

       For the foregoing reasons, we affirm the judgment of the trial court.




                                                 ___________________________________
                                                 JERRY L. SMITH, JUDGE




                                                  -14-